In an action to foreclose a mortgage, the defendant appeals from an order of the Supreme Court, Suffolk County (Burke, J.), dated January 18, 2005, which denied her motion, inter alia, to vacate a deficiency judgment of the same court entered January 12, 1995, upon her default, which is in favor of the plaintiff and against her in the principal sum of $159,777.05.
Ordered that the order is affirmed, with costs.
The defendant did not demonstrate the absence of personal jurisdiction (see CPLR 5015 [a] [4]) and improperly waited almost 10 years after the plaintiff moved for a deficiency judgment to argue that the plaintiff’s motion was not made within the 90-day period set forth in RPAPL 1371 (2) (see MBL Life Assur. Corp. v 555 Realty Co., 251 AD2d 557 [1998]; Vittoria v Mazel, Bracha, Hatzlocha, 217 AD2d 657 [1995]; Voss v Multifilm Corp. of Am., 112 AD2d 216 [1985]). Moreover, the defendant had knowledge of the deficiency judgment in 1994, and in 1999 she authorized a partial satisfaction of the deficiency judgment from the proceeds of sale of other real prop*922erty. Accordingly, the Supreme Court properly denied her motion, inter alia, to vacate the deficiency judgment.
The defendant’s remaining contentions are without merit. Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.